DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a first heat transmission member” and “a second heat transmission member” in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: FIG. 13-15 describe the shape of the first and second heat transmission members.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim limitations “first heat transmission member” and “second heat transmission member” invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function.  FIG. 13-15 describe the shape of said claimed structure, however the specification is silent regarding the material used to manufacture said heat transmission members.  Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 

If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
Claims 2-20 depend on claim 1 and are thus also deemed indefinite by definition.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 4, 5, 14, 15 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication 2011/0061400 to Park et al. (Park) in view of WO 2016159591 to Won (Won), U.S. Patent Application Publication 2007/0209369 to Ito et al. (Ito) and U.S. Patent Application Publication 2012/0144844 to Park et al. (‘844).
In reference to claim 1, Park teaches a cooling/warming device (FIG. 2-5) comprising a case (10) including a lower case (13) and an upper case (12) coupled to the lower case (FIG. 3 and 4); a fan (40) which is accommodated in the case (FIG. 4) and circulates air introduced into the case (10); a thermoelectric device (30) which is accommodated in the case (10), is disposed on a side surface of the fan (FIG. 4), cools some air generated by the fan, and heats the remaining air; and wherein the thermoelectric device (30) includes a first heat transmission member (36) disposed at a side of the lower case (13), a second heat transmission member (34) disposed at a side of the upper case (12), and a thermoelectric element (32) disposed between the first heat transmission member (36) and the second heat transmission member (34), the case (10) includes an inlet (15) through which air is introduced into the case (10), an air blow pipe (58) through 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Park, to include a controller which is connected to the thermoelectric device and the fan and controls operation of the thermoelectric device and the fan, as taught by Ito, in order to improve the efficiency in a cooling operation or a heating operation.
Park also does not teach that the thermoelectric element includes a first substrate disposed at a side of the first heat transmission member, a second substrate disposed at a side of the second heat transmission member, and a plurality of P-type thermoelectric legs and a plurality of N- type thermoelectric legs alternately disposed between the first substrate and the second substrate.  Won teaches thermoelectric element, thermoelectric module, and heat conversion apparatus including the same (FIG. 1-7) wherein the thermoelectric element includes a first substrate (140, FIG. 1-7) disposed at a side of the first heat transmission member, a second substrate (150, FIG. 1-7) disposed at a side of the second heat transmission member, and a 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Park, to include a first substrate disposed at a side of the first heat transmission member, a second substrate disposed at a side of the second heat transmission member, and a plurality of P-type thermoelectric legs and a plurality of N- type thermoelectric legs alternately disposed between the first substrate and the second substrate, as taught by Won, in order to prevent a loss of material and to increase an electrical-conducting property.
Park also does not teach that a bottom surface of the discharge pipe includes inclined regions having different heights at a predetermined point.  ‘844 teaches an air conditioning ventilation seat module for a vehicle (FIG. 3-6) comprising a bottom surface (114a, FIG. 3-6) of the discharge pipe (114, FIG. 3-6) includes inclined regions having different heights at a predetermined point (sloped regions in FIG. 5-6) in order to prevent condensation build-up (par 0042-0044).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Park, to have the bottom surface of the discharge pipe include inclined regions having different heights at a predetermined point, as taught by ‘844, in order to prevent condensation build-up.
	In reference to claim 4, Park, Ito, Won and ‘844 teach the system as explained in the rejection of claim 1, and ‘844 additionally teaches wherein the inclined region (114a, FIG. 3-6) 
In reference to claim 5, Park, Ito, Won and ‘844 teach the system as explained in the rejection of claim 1, and Park additionally teaches wherein a direction in which air is blown through the air blow port is different from a direction in which air is discharged through the discharge outlet (FIG. 2-5; horizontal inlet and vertical discharge).
In reference to claim 14, Park, Ito, Won and ‘844 teach the system as explained in the rejection of claim 1, and Park additionally teaches two or more buffer members (upper surface of the housing for the fan 40, FIG. 5) disposed on an upper surface of the fan (40, FIG. 5), wherein the buffer member is in contact with the upper case (13, FIG. 5). 
In reference to claim 14, Park, Ito, Won and ‘844 teach the system as explained in the rejection of claim 1, and Park additionally teaches wherein two or more protrusions are formed on an inner surface of the upper case and the buffer member is in contact with the protrusion (mounting means for attaching the fan to the upper case, FIG. 5; inherent).
In reference to claim 20, Park, Ito, Won and ‘844 teach the system as explained in the rejection of claim 1, and Park additionally teaches wherein when cooled air is discharged through the air blow port, heated air is discharged through the discharge outlet; and when heated air is discharged through the air blow port, cooled air is discharged through the discharge outlet (FIG. 3-6).

Allowable Subject Matter
Claims 2-3, 6-13 and 16-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
U.S. Patent 6,345,664 to Katsui teaches a heat sink and information processor using heat sink.
U.S. Patent 9,036,348 to Huang teaches a heat dissipating module.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FILIP ZEC whose telephone number is (571)270-5846.  The examiner can normally be reached on Mon - Fri; 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frantz Jules can be reached on 5712726681.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/FILIP ZEC/            Primary Examiner, Art Unit 3763                                                                                                                                                                                            
9/30/2021